OPTION AGREEMENT

THIS OPTION AGREEMENT ("Agreement") is made and entered into as of the 1st day
of January 2001, by EATERIES, INC., an Oklahoma corporation (the "Company"), and
BRAD GROW ("Awardee"), an Oklahoma resident.

The Company and Awardee agree as follows:

1. Grant of Option.  The Company grants to Awardee options to purchase a total
of 210,000 shares of the common stock of the Company (the "Option Shares") the
first 60,000 options at an exercise price of $6.00 per share (the "Stock
Options") representing the market price on August 14, 1998 and the next 150,000
options at an exercise price of $2.50 the market price on December 31, 2000. The
Stock Options are NOT awarded pursuant to the Company's Omnibus Equity
Compensation Plan (the "Plan").

2. Present & Future Options. Subject to the terms and conditions stated in this
Agreement, the Stock Options shall vest, and Awardee shall have the right to
exercise the Stock Options, in varied increments. A (28.57) percent increment
(60,000 shares) have vested and became exercisable on June 1, 2000 ("First
Increment"); thereafter, an additional (28.57) percent increment (60,000 shares)
shall vest and become exercisable on January 2, 2001 (second increment);
thereafter, (14.29) percent increments (30,000 shares) shall vest and become
exercisable on June 1, 2001, June 1, 2002, and June 1, 2003. If Awardee ceases
to be an employee of the Company for any reason prior to the date any or all of
the annual installments have vested, the Stock Options shall be forfeited and
expire with respect to the unvested portion. Exercise rights shall be
cumulative, meaning that any vested but unexercised Stock Options from prior
years may be exercised without reducing the rate at which Stock Options vest and
become exercisable.

3. Term. The Stock Options shall expire upon the earlier of: (a) expiration
prior to vesting as specified by paragraph 2 above; (b) the fifth anniversary of
the date on which they first became exercisable; or (c) if the Stock Options
were exercisable at the time the Awardee ceased to be an employee of the
Company, ninety (90) days after Awardee ceases to be an employee of the Company
for any reason unless such cessation of employment shall be caused by Awardee's
voluntary termination of employment or the Company's termination of the
employment of the Awardee "for cause," in which events the Stock Options shall
cease to be exercisable immediately upon termination of employment. As used
herein, Awardee shall be terminated "for cause" if Awardee (i) commits a
material act of dishonesty, fraud, misrepresentation, or other act of moral
turpitude, (ii) is guilty of gross carelessness or misconduct, (iii) has been
convicted of a felony crime, (iv) refuses to obey the clear and lawful direction
of the Company's President, or (v) acts in a way that has a direct, substantial,
and adverse effect on the Company's reputation.

4. Method of Exercise. To exercise the Stock Options, Awardee shall give the
Company written notice of the exercise of the options, in substantially the form
attached hereto as Exhibit A. Awardee shall pay the appropriate exercise price
for the Option Shares at the time of the notice of the exercise of the Stock
Options in cash or in such other consideration as the Company's Compensation
Committee (the "Committee") determines is consistent with the purpose of this
Agreement and applicable law. The Company shall issue or shall have its transfer
agent issue one or more certificates for the Option Shares purchased within
thirty (30) business days after exercise. The Committee may establish other
requirements to provide reasonable procedures for the exercise of the Stock
Options.

5. Transferability of Options. Awardee shall not have the right to transfer all
or any part of the Stock Options except by will or pursuant to the laws of
descent and distribution or to a trust or family partnership for estate planning
purposes.

6. Reimbursement for Withholding Liabilities. Subsequent to the granting of the
Stock Options to Awardee pursuant to this Agreement, Awardee shall have the
obligation to reimburse the Company for any withholding liabilities for Federal,
state, and local income taxes, social security taxes, and any other taxes which
it may incur as a result of the granting, vesting, and/or exercise of the Stock
Options. Awardee shall reimburse the Company for those amounts within thirty
(30) days after his receipt of a written accounting of the amounts due. Awardee
shall satisfy the tax withholding reimbursement obligation with cash.

7. Transfer Restrictions. Awardee acknowledges that the Stock Options and the
underlying common stock have not been registered with state or federal
securities agencies. Awardee is acquiring the Stock Options, and will acquire
the common stock, for investment and not with a view to the distribution
thereof. The Company has not promised to register either the Stock Options or
the underlying common stock.

8. Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.

9. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt, to the party to whom it is to
be given at the address of such party set forth in the records of the Company
(or to such other address as the party shall have furnished in writing). Notice
to the estate of Awardee shall be sufficient if addressed to Awardee as provided
in this paragraph 9. Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party's address which shall be deemed given at the time of receipt
thereof.

10. Acceleration of Vesting. In the event of a Change in Control prior to June
1, 2003, all of the Awardee's options shall accelerate and vest.

11. Change in Control. For purposes of this Agreement, "Change in Control" shall
mean a change in control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the "Act"), whether or
not the Company is then subject to such reporting requirement; provided that,
without limitation, a Change in Control shall be deemed to have occurred if any
individual, partnership, firm, corporation, association, trust, unincorporated
organization, or other entity, or any syndicate or group deemed to be a person
under Section 14(d)(2) of the Act, who is not as of the date of this Agreement
the "beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Act), directly or indirectly, of securities of the Company
representing fifty-one percent (51%) or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company becomes such a fifty-one percent (51%) beneficial
owner.

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the day and year first set forth above.

COMPANY:

EATERIES, INC.

By:
Vincent F. Orza, Jr., President

 

AWARDEE:

Bradley L. Grow

EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTIONS

The undersigned hereby gives notice to Eateries, Inc. (the "Company") of
exercise of the stock options issued to him pursuant to the terms of the Stock
Option Agreement between the Company and the undersigned, dated as of  
                        , to purchase            shares of the common stock of
the Company. The undersigned has enclosed a check for $           and delivers
           shares of the Company's common stock held of record by him and having
a fair market value of $           as payment of the purchase price for the
shares of common stock.

DATED this            day of                           , 20     .